1    STEPTOE & JOHNSON LLP
     Stephanie A. Sheridan, State Bar No. 135910
2    Anthony J. Anscombe, State Bar No. 135883
     Meegan B. Brooks, State Bar No. 298570
3    One Market Plaza
     Spear Tower, Suite 3900
4    San Francisco, CA 94105
     Telephone: (415) 365-6700
5    Facsimile: (415) 365-6678
     ssheridan@steptoe.com
     aanscombe@steptoe.com
6    mbrooks@steptoe.com
7    Darlene K. Alt
     IL State Bar No. 6228745
8    Admitted pro hac vice
     227 West Monroe, Suite 4700
9    Chicago, IL 60606
     Telephone: (312) 577-1300
10   Facsimile: (312)-577-1370
     dalt@steptoe.com
11
     Attorneys for Defendant Rodan & Fields, LLC
12

13                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
14                                 OAKLAND DIVISION
15   BARBARA LEWIS, AKEMI                           Case No. 4:18-cv-02248-PJH
16   BUCKINGHAM, BOBBIE JOE HULING,
     CYNTHIA WHETSELL, MARTHA                       (Consol. with No. 4:18-cv-02505-PJH)
17   MERLE, ELAINA HUFNAGEL, TERESA
                                                    JOINT STIPULATION REGARDING
     GATTUSO, ELISSA WAGNER, and
18                                                  EXTENSION OF TIME AND
     DIXIE WILLIAMS, individually and on
                                                    PROPOSED ORDER
     behalf of all others similarly situated,
19

20                        Plaintiffs,               Judge Phyllis J. Hamilton
             vs.
21   RODAN & FIELDS, LLC, a California
     limited liability,
22
                          Defendant.
23

24

25

26

27



                                          JOINT STIPULATION
                                        Case No. 4:18-cv-02248-PJH
1           Plaintiffs Barbara Lewis, Bobbie Joe Huling, Cynthia Whetsell, Martha Merle, Elaina
2    Hufnagel, Teresa Gattuso, Elissa Wagner, and Dixie Williams (“Plaintiffs”) and Defendant Rodan
3    & Fields, LLC (“Rodan + Fields”), through their respective counsel of record, jointly state and
4    stipulate as follows:
5           1.      Plaintiffs’ Motion for Class Certification (“Motion”) is due on February 14, 2020.
6
     Plaintiffs’ Motion and supporting materials reference and include as exhibits certain documents
7
     and deposition testimony that have been designated Confidential by Rodan + Fields, pursuant to
8
     the Stipulated Protective Order entered in this action.
9
            2.      Pursuant to Civil Local Rule 79-5(e), Plaintiffs will file any such materials
10
     designated Confidential by Rodan + Fields conditionally under seal and file an Administrative
11
     Motion to File Under Seal.
12
            3.      Pursuant to Civil Local Rule 79-5(e), Rodan + Fields currently has until Tuesday,
13
     February 18, 2020 to file any declaration and materials in support of its Confidential designations
14
     to maintain the documents permanently under seal.
15
16          4.      The parties have agreed to extend the deadline for Rodan + Fields to file any

17   declaration and any other materials in support of its Confidential designations until and including

18   Wednesday, February 26, 2020.

19          IT IS SO STIPULATED, through Counsel of Record.

20
21   DATED: February 14, 2020                  STEPTOE & JOHNSON LLP
22
23                                             By: /s/ Darlene K. Alt
                                                   STEPHANIE A. SHERIDAN
24                                                 ANTHONY J. ANSCOMBE
                                                   DARLENE K. ALT
25
                                                   MEEGAN B. BROOKS
26
                                                     Attorneys for Rodan & Fields, LLC
27
28




                                           JOINT STIPULATION
                                         Case No. 4:18-cv-02248-PJH
1
          By:     /s/ Erika Emerson
2               Erika M. Emerson
3               Michael D. Woerner
                Benjamin Gould
4               KELLER ROHRBACK L.L.P.
                1201 Third Avenue, Suite 3200
5               Seattle, WA 98101-3052
6               (206) 623-1900
                Fax (206) 623-3384
7               eemerson@kellerrohrback.com
                mwoerner@kellerrohrback.com
8
                bgould@kellerrohrback.com
9
                Jeffrey Lewis
10              KELLER ROHRBACK L.L.P.
                300 Lakeside Drive, Suite 1000
11
                Oakland, CA 94612
12              (510) 463-3900
                Fax (510) 463-3901
13              jlewis@kellerrohrback.com
14
                Juli E. Farris
15              KELLER ROHRBACK L.L.P.
                801 Garden Street, Suite 301
16              Santa Barbara, CA 93101
17              (805) 456-1496
                Fax (805) 456-1497
18              jfarris@kellerrohrback.com
19              Attorneys for Plaintiffs
20
21
22
23
24
25
26
27
28




       JOINT STIPULATION
     Case No. 4:18-cv-02248-PJH
1                                       [PROPOSED] ORDER
2           Pursuant to stipulation, the Court hereby ORDERS:
3           The date for Defendant to file any declarations and supporting materials pursuant to
4    Local Civil Rule 79-5 is extended to February 26, 2020.
5           IT IS SO ORDERED.
6
      Dated: February 18, 2020
7
8                                                      /s/ Phyllis J. Hamilton
                                                  The Honorable Phyllis J. Hamilton
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                         JOINT STIPULATION
                                       Case No. 4:18-cv-02248-PJH
